Citation Nr: 0001682	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  The veteran is not a radiation-exposed veteran and did 
not participate in a radiation risk activity in service. 

2.  There is no competent medical evidence of a nexus between 
the veteran's prostate cancer and claimed exposure to 
ionizing radiation during service. 


CONCLUSION OF LAW

The claim for service connection for prostate cancer due to 
exposure to ionizing radiation during service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before VA reaches the merits of a claim for service 
connection, however, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded," 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that his prostate cancer, which was 
diagnosed in 1992 and resulted in a prostatectomy, is due to 
exposure to ionizing radiation during service.  He contends 
that he was exposed to radiation from atomic blasts when he 
came within one-eighth of a mile of a ground-zero ship during 
Operation CROSSROADS in 1946.  

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100-
321, the Radiation- Exposed Veterans Compensation Act of 
1988, amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 
1112(c) (West 1991)) and elevated the regulatory criteria now 
found at 38 C.F.R. § 3.309(d) (1999) to a statutory 
presumption of service connection.  

Service connection for disabilities claimed to be due to 
ionizing radiation exposure during service can be 
accomplished in three ways. See Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).  See also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).   
First, there are 15 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d) (1999). 

A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  The operational period for 
Operation CROSSROADS was from July 1, 1946 through August 31, 
1946.  38 C.F.R. § 3.309(d)(3) (1999). 

As to the second method, 38 C.F.R. § 3.311(b)(2) (1999) 
provides a list of diseases which will be service connected 
provided that certain conditions, including the regulatory 
time period when the diseases must become manifest, specified 
therein and pertaining to radiation exposure, are met.  The 
list includes "prostate cancer" and "any other cancer."  
Prostate cancer and "any other cancer" not otherwise listed 
must have become manifest 5 years or more after exposure.  
38 C.F.R. § 3.311(b)(5)(iv) (1999). 

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  The case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997). 

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.  Subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic. 

As to the issue of service connection for prostate cancer, 
with respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes that 38 C.F.R. § 3.309(d) 
limits service connection to the diseases listed in paragraph 
(d)(2).  Prostate cancer is not a disease listed in paragraph 
(d)(2) subject to service connection on a presumptive basis. 

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, prostate cancer is a radiogenic disease 
listed in section 3.311(b)(2).  In this case, a letter from 
the Defense Threat Reduction Agency (DTRA) dated in January 
1999 shows that a search of available dosimetry data 
indicates no evidence of radiation exposure of the veteran.  
As such, the dose estimate information was not submitted to 
the VA Under Secretary of Health for an opinion as to 
radiation exposure.  See Wandel v. West, 11 Vet. App. 200 
(1998) (where the DNA § 3.311 dose estimate shows that the 
veteran was exposed to no ionizing radiation, "further 
development" under § 3.311 is not required, i.e., VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits).  The veteran was first diagnosed as 
having prostate cancer in 1992, some 43 years after exposure.  
The Board must find that the veteran's claim on this basis is 
not well grounded.  See Davis v. Brown, 10 Vet. App. 209 
(1997). 

In this veteran's case, the evidence reflects that the 
veteran did not participate in a radiation risk activity in 
service, and is, therefore, not a radiation-exposed veteran.  
On July 1 and July 25, 1946, the U.S. military conducted two 
atomic bomb tests off Bikini Atoll in the Marshall Islands.  
From June 12, 1946 through April 16, 1947, the veteran was 
stationed with a U.S. Marine Detachment (Provisional) at 
Kwajalien, a distance of approximately 200 nautical miles 
from the Bikini Atoll test site.  A January 1999 letter from 
the DTRA reflects that historical records do not indicate 
that the veteran participated in U.S. atmospheric nuclear 
testing while assigned to the Marine Detachment 
(Provisional), Kwajalien. 

The Board notes the veteran's contention that he was exposed 
to ash from a ground-zero ship and came within one-eighth of 
a mile of that ship.  At the personal hearing in November 
1999 before the undersigned member of the Board, sitting at 
Des Moines, the veteran testified that a target ship 
("ground-zero" ship) painted bright orange, which had been 
used in nuclear testing or detonations, was stationed off 
Kwajalien Island for a period of time during Operation 
CROSSROADS, and he never got closer than one-eighth of a mile 
of this ship.  At the hearing, the veteran testified that at 
the time he was working at a desk in the provost marshal's 
office.  The Board also notes the veteran's assertion that, 
because the Secretary of the Navy in 1947 ordered blood tests 
to all involved in Operation CROSSROADS or Navy Radiological 
Safety Program X, as indicated in a May 1947 message, this 
demonstrates he was involved in Operation CROSSROADS.  
However, even assuming the credibility of the veteran's 
testimony regarding the presence off Kwajalien Island of a 
ship he believes to have been involved with nuclear testing, 
and that a blood test was conducted (results unknown), the 
evidence does not demonstrate that the veteran or his unit 
was present at a test site, or performed military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear tests, during the Operations 
CROSSROADS period of atmospheric nuclear testing from July to 
August 1946, as defined by the controlling regulation, 
38 C.F.R. § 3.309(d)(3). 

The record includes the report of a May 1983 study entitled 
"An Evaluation Based on Official Documents by Dr. Arjun 
Makhijani and David Albright," which was presented in May 
1983 before the House Veteran Affairs Committee, Subcommittee 
on Oversight and Investigation.  Although this document 
questions some estimated radiation dosage assessments, it 
pertains to those veterans deemed to have participated in 
Operation CROSSROADS and target ships in target areas of 
Operation CROSSROADS.  Moreover, the report itself stated 
that "[t]he documents do not give us sufficient evidence to 
reconstruct doses." 

The veteran has not submitted another dose estimation.  
Therefore, because there is no material difference between 
dose estimates from credible sources, VA may not refer this 
veteran's case to an independent expert, selected by the 
Director of the National Institutes of Health, for further 
development to reconcile such material difference.  38 C.F.R. 
§ 3.311(a)(3) (1999); see also Morton v. West, 12 Vet. App. 
477 (1999) (per curiam) (VA Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim until a well-grounded claim has been submitted).

With regard to the third method, which provides for direct 
service connection based on medical nexus evidence relating 
the veteran's currently diagnosed disease to radiation 
exposure in service, the Board also finds that there is no 
competent medical or scientific evidence linking the 
veteran's (postoperative prostatectomy) prostate cancer to 
his claimed in-service radiation exposure.  Combee.  With 
regard to the veteran's assertion of etiology, a lay person 
is competent to describe symptoms observed at any time, but 
is not competent to offer evidence which requires medical 
knowledge, such as a determination of medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit, 5 Vet. App. at 93; Stadin v. Brown, 8 Vet. App. 
280, 284 (1995).  If the only evidence on a medical issue is 
the testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. section 5107(a) and does not have 
a well-grounded claim.  Unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  For these reasons, the Board must find that 
the veteran's claim for service connection for prostate 
cancer due to exposure to ionizing radiation during service 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


ORDER

The veteran's claim of entitlement to service connection for 
prostate cancer due to exposure to ionizing radiation during 
service, being not well grounded, is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

